COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


ROGER WILLIAM THOMPSON
                                                                  MEMORANDUM OPINION*
v.     Record No. 1863-05-3                                           PER CURIAM
                                                                    DECEMBER 6, 2005
INTERNATIONAL COLD STORAGE AND
 INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jaleh K. Slominski, on brief), for appellant.

                 (S. Vernon Priddy III; Sands Anderson Marks & Miller, on brief),
                 for appellees.


       Roger William Thompson appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove (1) he suffered from asthma; and (2) by clear and convincing

evidence that he suffered from a compensable ordinary disease of life. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Thompson v.

International Cold Storage Co., VWC File No. 216-70-57 (July 1, 2005). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.